DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first Office action on the merits. 
Claims 1-20 are pending.

Drawings
The Drawings filed on 2 August 2019 have been acknowledged. 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 8/21/2020 and 2/24/2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  


Examiner Remarks
The claim set has not been checked for all possible formal issues. Applicant is encouraged to review the entire claim set to identify any drafting oversights that may prompt claim objections and/or 35 USC § 112(b) rejections. Applicant’s cooperation is required to provide claims that consistently refer back to preceding claimed elements. This is in an effort to avoid further delays with favorably closing prosecution on the instant application.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “global data aggregator for, persistent storage for, global data manager programmed to”, as disclosed in claim 1-7, and 14.
The above-mentioned elements are disclosed within the specification disclosure as follows: 
At least instant specification, ¶ [0047-0049], discloses the global data aggregator (108) may be implemented using computing devices. The computing devices may be, for example, embedded computing devices, mobile phones, tablet computers, laptop computers, desktop computers, servers, network devices, or cloud resources. The computing devices may include one or more processors, memory (e.g., random access memory), and persistent storage (e.g., disk drives, solid state drives, etc.). The persistent storage may store computer instructions, e.g., computer code, that (when executed by the processor(s) of the computing device) cause the computing device to perform the functions described in this application and/or all, or a portion, of the methods illustrated in FIGs. 3.1 - 5. The global data aggregator (108) may be implemented using other types of computing devices without departing from the invention. For additional details regarding computing devices, refer to FIG. 7 … The global data aggregator (108) may be implemented using logical devices without departing from the invention. For example, the global data aggregator (108) may be implemented using virtual machines or other types of logical entities that utilize computing resources of any number of physical computing devices to provide the functionality of the global data aggregator (108). The global data aggregator (108) may be other types of logical devices without departing from the invention … The global data aggregator (108) may provide data management and/or operational management services. To provide data management services, the global data aggregator (108) may obtain data from the data aggregation deployments (100), organize the obtained data, and/or provide access to the organized obtained data. Additionally, the global data aggregator (108) may monitor the relative value of different types of data being obtained, generated, and/or provided by the data aggregation deployments (100). 
The examiner notes the persistent storage will be interpreted to be a disk drives or solid state drives as noted in the instant specification.  
For each of the remaining elements, it has been determined the specification disclosure may not provide sufficient structure, materials, or acts to implement all of the claimed functions. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “global data aggregator” and “global data manager”, as disclosed in claims 1, 13, and 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear whether there is sufficient supporting structure or whether an algorithm exists to adequately perform the entire claimed functions. 
The above-mentioned elements are disclosed within the specification disclosure as follows: the global data aggregator (108) may be implemented using computing devices. The computing devices may be, for example, embedded computing devices, mobile phones, tablet computers, laptop computers, desktop computers, servers, network devices, or cloud resources. The computing devices may include one or more processors, memory (e.g., random access memory), and persistent storage (e.g., disk drives, solid state drives, etc.). The persistent storage may store computer instructions, e.g., computer code, that (when executed by the processor(s) of the computing device) cause the computing device to perform the functions described in this application and/or all, or a portion, of the methods illustrated in FIGs. 3.1 - 5. The global data aggregator (108) may be implemented using other types of computing devices without departing from the invention. For additional details regarding computing devices, refer to FIG. 7 … The global data aggregator (108) may be implemented using logical devices without departing from the invention. For example, the global data aggregator (108) may be implemented using virtual machines or other types of logical entities that utilize computing resources of any number of physical computing devices to provide the functionality of the global data aggregator (108). The global data aggregator (108) may be other types of logical devices without departing from the invention … The global data aggregator (108) may provide data management and/or operational management services. To provide data management services, the global data aggregator (108) may obtain data from the data aggregation deployments (100), organize the obtained data, and/or provide access to the organized obtained data. Additionally, the global data aggregator (108) may monitor the relative value of different types of data being obtained, generated, and/or provided by the data aggregation deployments (100). 
For each of the above-mentioned elements, it has been determined the specification disclosure provides information on the structure, materials, or acts to implement the claimed functions. However, it is unclear the types of structure, materials, or acts the claimed global data aggregator and global data manager are specifically directed to. For example, applicant’s specification discloses the global data aggregator (108) may be implemented using other types of computing devices. This does not definitively give context to the impacted element as claimed. Similar issues exists for the claimed global data manager. Applicant’s cooperation is necessary to point out the corresponding structure, materials, or acts in the event applicant believes the examiner has failed to identify pertinent information, related to the impacted elements, within the specification disclosure. 
Dependent claims 2-7, and 14 are also rejected by virtue of their dependencies and for failing to cure the deficiencies of the respective independent claims.
The claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step
Analysis (representative claim 15)
1: Statutory Category?
Yes. The medium, as claimed in claim 15, is directed to an article of manufacture.
2A – Prong 1: Judicial Exception Recited?
Yes. The claim recites the limitations directed to making determinations with regard to data and performing an action on the data depending on the determination. This limitation, as drafted, contains functions that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The concepts recited in representative claim 15 represent an idea 'of itself'. An idea ’of itself’ is used to describe an idea standing alone such as a concept, plan, or scheme, as well as a mental process (thinking) that "can be performed in the human mind or by a human using a pen and paper or slide rule". Mental processes are defined by the 2019 PEG as including “concepts performed in the human mind (including an observation, evaluation, judgement, opinion”). The examiner notes representative claim 15 can reasonably correlate to mentally determining whether new types of data exists and performing an action based on a determination that new data exists.
2A – Prong 2: Integrated into a Practical Application?
No. The claim recites additional elements such as a processor and program code. These limitations are recited at a high level of generality (i.e., as a general means of gathering, analyzing, and providing data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the performing an action on the data can be any type of action including generally storing the new type of data. Each of the additional limitation is no more than mere instructions to apply the exception using a generically claimed computer components. The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No. Under the 2019 PEG, a conclusion is made on whether the claim recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical  ineligible.


The analysis above applies to all statutory categories of invention. Although literally invoking the data aggregator and method, claims 1 and 8, respectively, remain only broadly and generally defined, with the claimed functionality paralleling that of the medium in claim 15. As such, claims 1 and 8 are rejected for at least similar rationale as discussed above. 
Dependent claims 2-7, 9-14, and 16-20 do not aid in the eligibility of the respective independent claims. 
Claim 2 further specifies additional determinations and actions. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.   
Claim 9 recite substantially the same limitations as claim 2. For the same reasons, claim 9 is ineligible. 
Claim 16 recite substantially the same limitations as claim 2. For the same reasons, claim 16 is ineligible. 

Claim 10 recite substantially the same limitations as claim 3. For the same reasons, claim 10 is ineligible. 
Claim 17 recite substantially the same limitations as claim 3. For the same reasons, claim 17 is ineligible. 
Claim 4 further specifies additional determinations and actions. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.   
Claim 11 recite substantially the same limitations as claim 4. For the same reasons, claim 11 is ineligible. 
Claim 18 recite substantially the same limitations as claim 4. For the same reasons, claim 18 is ineligible. 
Claim 5 further specifies a type of data. This can be classified as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 12 recite substantially the same limitations as claim 5. For the same reasons, claim 12 is ineligible. 
Claim 19 recite substantially the same limitations as claim 5. For the same reasons, claim 19 is ineligible. 

Claim 13 recite substantially the same limitations as claim 6. For the same reasons, claim 13 is ineligible. 
Claim 20 recite substantially the same limitations as claim 6. For the same reasons, claim 20 is ineligible. 
Claim 7 further specifies additional determinations and actions. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.   
Claim 14 recite substantially the same limitations as claim 7. For the same reasons, claim 14 is ineligible. 
Thus, dependent claims 2-7, 9-14, and 16-20 are also ineligible. 


Allowable Subject Matter
Claims 1-20 could be allowable should the claim objection, 35 USC § 101 rejection, and 35 USC § 112(b) rejection set forth in this Office action be overcome, and should applicant significantly amend at least the base claims to clearly indicate at least an improvement to computing technology such as the functioning of a computer or any other technology or technical field –in conjunction with the detailed infrastructure, in the 
The examiner notes since the claim requirements under 35 USC § 102/103 differs from 35 USC § 101 and 35 USC § 112(b), it is possible for one or more of the applicant’s claims to be rejected under 35 USC § 101 and 35 USC § 112(b) without being rejected under 35 USC § 102/103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20150356494 (Kolesnikov et al) discloses the data loaded from the external source system can be in the form of row based changes, column based changes, full snapshots, or information identifying deleted rows. The data provided to the reporting system can be in the form of full snapshots, aggregation of data, change logs, or change logs for a particular column. The data transformation system performs the appropriate transformations from the format in which the external source system provides data to the format in which the reporting system requests data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.